Citation Nr: 0612355	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for tinea cruris, 
tinea pedis, and tinea versicolor, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's service-connected skin disability is manifested 
by findings of dermatophytosis, tinea cruris, contact 
dermatitis of the left leg, mild superficial fungus type 
rash, intertrigo, chronic hyperkeratotic changes of the 
groin, and tinea corporis; this does not equate to eczema 
with ulceration, extensive exfoliation, or crusting, systemic 
or nervous manifestations, or that is exceptionally repugnant 
or; dermatitis affecting more than 40 percent of the entire 
body or more than 40 percent of exposed areas or; a 
requirement of constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for tinea cruris, tinea pedis, and tinea 
versicolor are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7813 
(2005); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002); 67 
Fed. Reg. 49590-49599 (July 31, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Increased Evaluation 

The veteran's service-connected skin disability -- tinea 
cruris, tinea pedis, and tinea versicolor -- is currently 
rated as 30 percent under Diagnostic Code 7813.  VA revised 
the criteria for evaluating skin disabilities, effective 
August 30, 2002. See 67 Fed. Reg. 49590-49599 (2002).  The 
veteran has been provided both the old and revised rating 
criteria by the RO in an October 1999 SOC and January 2004 
SSOC as well as by the Board in a February 2003 letter.

Under the criteria in effect prior to August 30, 2002, the 
veteran's skin disability was to be rated as eczema in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7806.  See 
38 C.F.R. § 4.118 (2002).  Under Diagnostic Code 7806, a 30 
percent rating is warranted when there is eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2005).  In this case, the veteran's skin disabilities should 
be rated under dermatitis, as the veteran's tinea cruris, 
tinea pedis, and tinea versicolor do not include any medical 
findings of disfigurement or scars.

Under the revised rating criteria provided by Diagnostic Code 
7806, a 30 percent rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  A 60 percent rating is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The Board finds that the veteran's symptoms do not more 
nearly approximate the criteria for a higher rating under 
both the old or revised rating criteria of Diagnostic Code 
7813.  Competent medical evidence of record, including VA 
examination reports dated in February 1999, October 2003, 
December 2003, and June 2005 as well as VA and private 
treatment notes, shows that the veteran has tinea cruris, 
tinea pedis, and tinea versicolor with findings of 
dermatophytosis, tinea cruris, contact dermatitis of the left 
leg, mild superficial fungus type rash, intertrigo, chronic 
hyperkeratotic changes of the groin, and tinea corporis.  

While a few VA treatment records dated in 1999 contain 
isolated notations of ulceration and crusting, evidence of 
record does not show that the veteran's service-connected 
tinea cruris, tinea pedis, and tinea versicolor more nearly 
approximate eczema with ulceration, extensive exfoliation, or 
crusting, systemic or nervous manifestations, or exceptional 
repugnance.  Further, in the June 2005 VA examination report, 
the examiner specifically indicated that the veteran's 
service-connected skin disability residuals affected less 
than 10 percent of his body.  Finally, systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  In this case, the Board acknowledges 
that the veteran uses multiple types of topical 
corticosteroid therapy as well as oral antifungal and 
antibiotic therapies for his service-connected skin 
disability.  However, evidence of record does not indicate 
that the veteran's skin disability has been treated with 
systemic corticosteroid or immunosuppressive therapy during 
the past 12-month period.   

Consequently, the preponderance of the evidence is against 
the claim for entitlement to a disability rating in excess of 
30 percent for tinea cruris, tinea pedis, and tinea 
versicolor.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7806, 7813 (2005), Diagnostic 
Codes 7806, 7813 (prior to August 23, 2002).


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in January 
1999.  Thereafter, in a May 1999 rating decision the RO 
denied the veteran's increased rating claim.  The Board 
acknowledges that the section 5103(a) notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed - before the section 5103(a) notice requirements 
were enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  

Letters dated in August 2003 and March 2005 from VA complied 
with the four notice requirements listed above.  Moreover, to 
the extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by the 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
January 2004 supplemental statement of the case (SSOC).  
Consequently, he was aware of this provision.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the section 5103(a) notice was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the case was readjudicated in an August 2005 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  In this case, service 
connection for the veteran's skin disability has already been 
granted by the RO in a February 1979 rating decision.  
Consequently, the claim for service connection was 
substantiated and any defect in the section 5103(a) notice 
concerning the elements of a service connection claim would 
be harmless error.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient treatment records, and 
private treatment records have been obtained and associated 
with the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
Board notes that the veteran had multiple VA examinations to 
assess the severity of his service-connected skin disability. 

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for tinea cruris, 
tinea pedis, and tinea versicolor is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


